Citation Nr: 0507234	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right shoulder 
disability, and if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right elbow 
disability, and if so, whether service connection is 
warranted, and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which determined that new and material evidence had not been 
received to reopen the claims for service connection for 
right shoulder, right elbow, and low back disabilities.    

In November 2004, the veteran testified before the 
undersigned at a video conference hearing.  A transcript of 
that hearing has been associated with the claims folder.

The issues of whether new and material evidence has been 
received to reopen the claim for service connection for a low 
back disability and entitlement to service connection for a 
right elbow disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claims for service connection for a right shoulder and elbow 
disability.  A notice of disagreement was not received within 
one year of the notice of this decision.

2.  In an October 1999, rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claims for service connection for a low back 
disability.  A notice of disagreement was not received within 
one year of the notice of this decision.

3.  Evidence received since October 1999, is not cumulative 
or redundant; and by itself or in connection with the 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.

4.  Evidence received since January 2000 is not cumulative or 
redundant; and by itself or in connection with the evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims for service 
connection for a right elbow and shoulder disabilities.      

4.  The veteran has a current right shoulder disability, 
namely status-post acromial process repair with repair of the 
right rotator cuff and right shoulder and history of injury 
suggestive of a dislocation in 1966 with resultant traumatic 
arthritis, due to an injury in service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final January 2000 
rating decision is new and material; thus, the claims of 
entitlement to service connection for low back, right elbow 
and shoulder disabilities are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2004). 

2.  A right shoulder disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The claims to reopen now before the Board were received at 
the RO in May 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decisions, 
further assistance is unnecessary to aid the veteran in 
substantiating the claims decided in this decision.    



Legal Criteria

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2004). 

A final decision will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for a right elbow disability

In a September 1989 rating decision, the RO denied the claim 
for entitlement to service connection for a right elbow 
disability on the basis that the veteran's soft tissue injury 
to the right elbow in service was acute and transitory and it 
resolved without residuals.  The veteran was notified of this 
decision and he did not appeal this decision.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In February 1997 and July 1999, the veteran filed claims to 
reopen.  In rating decisions dated in May 1997 and October 
1999, the RO determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a right elbow disability.  The veteran was notified of 
these decisions and he did not submit a notice of 
disagreement within one year.  Thus, they became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 1999, the veteran sought to reopen this claim.  
In a January 2000 rating decision, the RO determined that new 
and material evidence had not been received, and that the 
claim for service connection for a right elbow disability was 
not reopened.  The veteran was notified of this decision in 
January 2000, but did not submit a notice of disagreement 
within one year.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 2002, the veteran filed an application to reopen the 
claim for service connection for a right elbow disability.  
The evidence submitted since the January 2000 rating 
decision, includes VA treatment records form the Togus VA 
Medical Center dated from December 1996 to April 2003; 
statements from the veteran's sister and a friend; and the 
veteran's testimony at the video conference hearing in 
November 2004.

The Board finds an April 2001 medical opinion by a VA 
orthopedist to be new and material.  This record notes that 
in December 1966, the veteran was unloading a cargo ship and 
he fell through a hole; dislocated his right elbow and 
shoulder, and that these were reduced by the medical corps 
man.  The orthopedist opined that the injury the veteran had 
in December 1966 definitely resulted in the problem he had 
now in the right elbow.   

The basis for the initial denial was that the evidence did 
not establish that the veteran had a current disability of 
the right elbow due to the injury in service.  The April 2001 
VA treatment record establishes that the veteran has current 
right elbow symptomatology due to the injury in service.  
This evidence relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran has a 
current right elbow disability due to the injury in service.    

The veteran's testimony at the hearing before the Board in 
November 2004 is also new and material evidence.  The veteran 
stated, in essence, that he had problems with his right elbow 
before the accident in January 1969, and ever since service.  

The evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for a right elbow disability.  
Thus, the claim is reopened.


Whether new and material evidence has been received to reopen 
the claim for service connection for a right shoulder 
disability

In a May 1997 rating decision, the RO denied the claim for 
entitlement to service connection for a right shoulder 
disability on the basis that the evidence showed that there 
was no permanent residual or chronic disability due to the 
injury in November 1966, and there was no evidence of a 
current right shoulder disability.  The veteran was notified 
of this decision in June 1997.  He did not submit a notice of 
disagreement, and this decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In July 1999, the veteran sought to reopen the shoulder 
claim.  In an October 1999 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a right shoulder 
disability.  The veteran was notified of this decision in 
December 1999 and did not submit a notice of disagreement.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In December 1999, the veteran again sought to reopen the 
shoulder claim.  In a January 2000 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The veteran was notified of 
this decision in January 2000, but again did not a notice of 
disagreement.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 2002, the veteran filed an application to reopen the 
claim for service connection for a right shoulder disability.  
The evidence submitted since the January 2000 rating decision 
includes VA treatment records from the Togus VA medical 
facility dated from December 1996 to April 2003; lay 
statements from the veteran's sister and his friend; and the 
veteran's testimony before the Board at a video conference 
hearing in November 2004.  

The Board finds the April 2001 opinion by the VA orthopedist 
to be new and material evidence.  The record notes the 
December 1966, right shoulder injury and dislocation.  The 
orthopedist opined that the injury the veteran had in 
December 1966 definitely resulted in the problem he had now 
in the right shoulder.   

The basis for the initial denial was that the evidence did 
not establish that the veteran had a current disability of 
the right shoulder due to the injury in service.  The April 
2001 VA treatment record provides competent evidence of a 
current right shoulder disability related to an injury in 
service.  This evidence relates to an unestablished fact 
necessary to substantiate the claim, which is whether the 
veteran has a current right shoulder disability due to the 
injury in service.  Thus, this evidence is new and material, 
and the claim is reopened.

Entitlement to service connection for a right shoulder 
disability

Turning to the three elements needed for service connection, 
there is medical evidence of a current right shoulder 
disability.  The April 2001 VA treatment record from the 
orthopedic surgery clinic reflects an assessment of status-
post acromial process repair with repair of the right rotator 
cuff and right shoulder with resultant traumatic arthritis.  
An August 1989 VA examination report notes an X-ray 
examination that revealed early degenerative changes in the 
right acromioclavicular joint.  

There is competent lay evidence of an in-service right 
shoulder injury.  At the hearing before the Board in November 
2004, the veteran testified that he injured his right 
shoulder during service in November 1966, when he fell into 
the hold of a cargo ship, dislocating his right shoulder.  He 
elaborated that a medical corpsman popped his shoulder back 
in place.  He testified that although the pain subsided, 
never went away.  The veteran stated that he had problems 
with his right shoulder before the accident in January 1969.  
He related that ever since service, when he did something 
repetitious with his shoulder, it would not take long before 
he could not even lift it.

Service medical records support the veteran's history in so 
far as they show trauma to the right forearm in November 
1966, when the veteran was placed in a sling for five days.  
Another November 1966 service medical record indicates that 
the veteran hurt his back lifting the day before.  
Examination revealed pain with palpation over the right 
subscapular area.  The weight of the evidence is, therefore, 
to the effect that the veteran sustained an in-service injury 
to the right shoulder.  

With regard to the third element for service connection, a 
link between in-service injury and current disability, the 
April 2001 VA treatment record serves to provide competent 
evidence of such a link.  Although the service medical 
records do not establish that the veteran's right shoulder 
was dislocated in service, the service medical records do 
show that the veteran injured his right shoulder and arm in a 
fall, and that the veteran is competent to report the 
dislocation.

As the competent medical evidence of record associates the 
current right shoulder disability to the in-service injury, 
the Board finds that the credible and probative evidence in 
this case supports the veteran's claim, and a grant of 
service connection for a right shoulder disability, diagnosed 
as acromial process repair with repair of the right rotator 
cuff and right shoulder and history of injury suggestive of a 
dislocation in 1966 with resultant traumatic arthritis, is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  
Accordingly, service connection for a right shoulder 
disability is granted.


Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disability

Service connection for a low back disability was initially 
denied in an unappealed rating decision in August 1988.  In 
that decision the RO noted that the veteran was seen with 
back complaints during service. The RO noted, however, that 
there was no evidence of a back disability at the time of 
separation from service, and that a private physician 
reported back pain beginning in 1973, more than one year 
after service.  

In an unappealed rating decision in May 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The RO noted that the veteran 
had submitted a statement from a private physician dated in 
February 1997, reporting that he had initially seen the 
veteran in January 1990 for treatment of a back injury that 
was sustained while in Vietnam in 1966.

In an unappealed rating decision dated in October 1999, the 
RO again determined that new and material evidence had not 
been submitted to reopen the low back claim.  The RO 
considered a statement from a VA psychiatrist that made no 
mention of a back disability.

The evidence received since the October 1999 rating decision 
includes the August 2003 report of a VA computed tomography 
scan (CT), which was interpreted as showing degenerative 
osteoarthritis and bulging discs in the lumbar spine.  

Also received, was the veteran's testimony at the November 
2004, hearing during which, he reported a continuity of low 
back symptoms since an injury during service.

This evidence is new in that it was not previously of record.  
It relates to previously unestablished elements necessary to 
substantiate the claim.  In this regard, CT scan shows 
evidence of a current acquired low back disability, and the 
veteran's report of a continuity of symptomatology suggests 
that the current disability may be related to service.  
Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen the claim for service 
connection for a low back disability.

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a right elbow disability, 
and the claim is reopened.      

New and material evidence has been received to reopen the 
claim for service connection for a right shoulder disability, 
and the claim is reopened.      

Service connection for a right shoulder disability is 
granted.  

New and material evidence has been received to reopen the 
claim for service connection for a low back disability, and 
the claim is reopened.


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, 
a veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

A VA examination is necessary for the right elbow claim, 
because it is unclear whether the veteran has a current right 
elbow disability.  In 1998, the veteran underwent an MRI, 
which did not really demonstrate any significant problem to 
explain why the elbow locked.  Examination in April 2001 
revealed full flexion and extension of the right elbow, 
although the last 10 degrees of extension were carried out 
rather hesitantly.  The orthopedist opined that the injury 
the veteran had in December 1966 definitely resulted in the 
problem he had now in the right elbow.  However, the examiner 
diagnosed only a history of right elbow injury.  

As discussed above, there is also evidence of a back 
disability during service and competent evidence of a current 
low back disability.  The veteran's testimony as to a 
continuity of symptomatology provides competent evidence that 
the current disability may be related to service.  An 
examination is needed to obtain a competent opinion as to 
whether a current low back disability is, in fact, related to 
service.

Regarding the claim to reopen the claim for service 
connection for a low back disability, the Board notes that 
relevant medical evidence was associated with the claims 
folder subsequent to the issuance of the December 2003 
statement of the case.  VA treatment records, dated from June 
2003 to December 2003, and from February 2004 to March 2004, 
show treatment for a lumbar spine disability and disc 
disease.  This evidence was associated with the claims folder 
after the December 2003 statement of the case was issued.  
Review of the record further reveals that the RO has not yet 
considered this evidence.  In accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board must remand the additional 
evidence for initial consideration pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded an 
orthopedic examination to determine 
whether he has current low back or right 
elbow disabilities related to service.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran currently has a 
right elbow disability that is due to 
disease or injury in service, or is 
otherwise related to service.  The 
examiner should also express an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a low 
back disability that is due to disease or 
injury in service, or is otherwise 
related to service.  The examiner should 
provide a rationale for the opinions.

2.  Then the AMC or RO should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


